Order entered October 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00813-CV

               EDWARD KELLY, EDWARD KELLY D/B/A
  KELLY PLUMBING & LEAK DETECTION, AND BRITTANY KELLY, Appellants

                                              V.

   SANJAI R. ISAAC, M.D., REBECCA ISAAC, MERIDIAN REVOCABLE TRUST,
     BARBARA HEIDEN, SHELLEY OLIVER, AND BLAKE MYERS, Appellees

                      On Appeal from the County Court at Law No. 7
                                  Collin County, Texas
                          Trial Court Cause No. 007-01284-2017

                                          ORDER
       Before the Court is appellants’ October 14, 2019 third and final unopposed motion for

extension of time to file their opening brief. We GRANT the motion and ORDER appellants’

opening brief be filed no later than November 12, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE